Title: To Thomas Jefferson from James Thomson Callender, 18 December 1799
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Decr. 18th. 1799

I understood by Colonel Quarrier that You were on Sunday to set out for Philadelphia.
I therefore venture to inclose the yesterday’s Examiner, lest it Should be sent on to Monticello, as it Contains some articles of mine, that I wish you to see.
On friday I Shall take the freedom of sending to you 50 or 60 additional pages of the Prospect.
Sir I hope that You will pardon this freedom, (I do not edite the Examiner at all, though I sometimes write in it.) from
Sir Your very obliged & humble servt

Jas. T. Callender.

